



DOLLAR GENERAL CORPORATION

1998 STOCK INCENTIVE PLAN

(As Amended and Restated effective June 2, 2003,

as modified through August 26, 2003)




SECTION 1.  Purpose; Definitions.  The purpose of the Dollar General Corporation
1998 Stock Incentive Plan (the “Plan”) is to enable Dollar General Corporation
(the “Corporation”) to attract, retain and reward key employees of and
consultants to the Corporation and its Subsidiaries and Affiliates, and
directors who are not also employees of the Corporation, and to strengthen the
mutuality of interests between such key employees, consultants, and directors by
awarding such key employees, consultants, and directors performance-based stock
incentives and/or other equity interests or equity-based incentives in the
Corporation, as well as performance-based incentives payable in cash.  The
provisions of the Plan are intended to satisfy the requirements of Section 16(b)
of the Exchange Act, and shall be interpreted in a manner consistent with the
requirements thereof, as now or hereafter construed, interpreted, and applied by
regulations, rulings, and cases.  The Plan is also designed so that awards
granted hereunder intended to comply with the requirements for
“performance-based” compensation under Section 162(m) of the Code may comply
with such requirements.  The creation and implementation of the Plan will not
diminish or prejudice other compensation plans or programs approved from time to
time by the Board.




For purposes of the Plan, the following terms shall be defined as set forth
below:




A.

“Affiliate” means any entity other than the Corporation and its Subsidiaries
that is designated by the Board as a participating employer under the Plan,
provided that the Corporation directly or indirectly owns at least 20% of the
combined voting power of all classes of stock of such entity or at least 20% of
the ownership interests in such entity.




B.

“Board” means the Board of Directors of the Corporation.




C.

“Cause” has the meaning provided in Section 5(j) of the Plan.




D.

“Change in Control” has the meaning provided in Section 9(b) of the Plan.




E.

“Change in Control Price” has the meaning provided in Section 9(d) of the Plan.

F.

“Common Stock” means the Corporation’s Common Stock, $.50 par value per share.




G.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.




H.

“Committee” means the Committee referred to in Section 2 of the Plan.




I.

“Corporation” means Dollar General Corporation, a corporation organized under
the laws of the State of Tennessee, or any successor corporation.




J.

“Disability” means disability as determined under the Corporation’s Group Long
Term Disability Insurance Plan.




K.

“Dividend Equivalents” means an amount equal to the cash dividends paid by the
Corporation upon one share of Common Stock for each Restricted Unit or property
distributions awarded to a Participant in accordance with Section 7 or 8 of the
Plan.




L.

“Early Retirement” means retirement, for purposes of this Plan with the express
consent of the Corporation at or before the time of such retirement, from active
employment with the Corporation and any Subsidiary or Affiliate prior to age 65,
in accordance with any applicable early retirement policy of the Corporation
then in effect or as may be approved by the Committee.




M.

“Effective Date” has the meaning provided in Section 13 of the Plan.




N.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.




O.

“Fair Market Value” means with respect to the Common Stock, as of any given date
or dates, unless otherwise determined by the Committee in good faith, the
reported closing price of a share of Common Stock on the NYSE or such other
market or exchange as is the principal trading market for the Common Stock, or,
if no such sale of a share of Common Stock is reported on NYSE or other exchange
or principal trading market on such date, the fair market value of a share of
Common Stock as determined by the Committee in good faith.




P.

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code.




Q.

“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.




R.

“Non-Employee Director” means a member of the Board who is a Non-Employee
Director within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act and an outside director within the meaning of Treasury Regulation Sec.
162-27(e)(3) promulgated under the Code.




S.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.




T.

“Normal Retirement” means retirement from active employment with the Corporation
and any Subsidiary or Affiliate on or after age 65.




U.

“NYSE” means the New York Stock Exchange.




V.

“Outside Director” means a member of the Board who is not an officer or employee
of the Corporation or any Subsidiary or Affiliate of the Corporation.




W.

“Outside Director Option” means an award to an Outside Director under Section
8(b) below.




X.

“Outside Director Restricted Unit Award” means an award to an Outside Director
under Section 8(c) below.




Y.

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) pre-tax income or after-tax income; (ii) operating cash
flow; (iii) operating profit; (iv) return on equity, assets, capital, or
investment; (v) earnings or book value per share; (vi) sales or revenues; (vii)
operating expenses; (viii) Common Stock price appreciation; and (ix)
implementation, management, or completion of critical projects or processes.
 Where applicable, the Performance Goals may be expressed in terms of attaining
a specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Corporation or any Subsidiary, or a division or strategic business
unit of the Corporation, or may be applied to the performance of the Corporation
relative to a market index, a group of other companies, or a combination
thereof, all as determined by the Committee.  The Performance Goals may include
a threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
made (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
 Each of the foregoing Performance Goals shall be determined, to the extent
applicable, in accordance with generally accepted accounting principles and
shall be subject to certification by the Committee.




Z.

“Plan” means this Dollar General Corporation 1998 Stock Incentive Plan, as
amended from time to time.




AA.

“Restricted Stock” means an award of shares of Common Stock that is subject to
restrictions under Section 7 of the Plan.




BB.

“Restricted Unit” means the right to receive, pursuant to the Plan, one share of
Common Stock at the end of a specified period of time, which right is subject to
forfeiture in accordance with Section 7 or 8 of the Plan.




CC.

“Restriction Period” has the meaning provided in Section 7 of the Plan.




DD.

“Retirement” means Normal or Early Retirement.




EE.

“Section 162(m) Maximum” has the meaning provided in Section 3(a) hereof.




FF.

“Stock Appreciation Right” means the right pursuant to an award granted under
Section 6 below to surrender to the Corporation all (or a portion) of a Stock
Option in exchange for an amount equal to the difference between (i) the Fair
Market Value, as of the date such Stock Option (or such portion thereof) is
surrendered, of the shares of Common Stock covered by such Stock Option (or such
portion thereof), subject, where applicable, to the pricing provisions in
Section 6(b)(ii), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).




GG.

“Stock Option” or “Option” means any option to purchase shares of Common Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 below.




HH.

“Subsidiary” means any corporation (other than the Corporation) in an unbroken
chain of corporations beginning with the Corporation if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.




SECTION 2.  Administration.  Except as provided below, the Plan shall be
administered by a Committee of not less than two Non-Employee Directors, who
shall be appointed by the Board and who shall serve at the pleasure of the
Board.  The functions of the Committee specified in the Plan may be exercised by
an existing Committee of the Board composed exclusively of Non-Employee
Directors.  The initial Committee shall be the Corporate Governance and
Compensation Committee of the Board.  In the event there are not at least two
Non-Employee Directors on the Board, the Plan shall be administered by the Board
and all references herein to the Committee shall refer to the Board.




The Committee shall have the power to delegate authority to the Corporation’s
Chief Executive Officer, or to a committee composed of executive officers of the
Corporation, to grant, on behalf of the Committee, Non-Qualified Stock Options
exercisable at Fair Market Value on the date of grant, subject to such
guidelines as the Committee may determine from time to time; provided, however
that (i) options may only be granted pursuant to such delegated authority for
the purposes specified by the Committee, which may include attracting new
employees, awarding outstanding performance, or retaining employees, (ii) the
Committee shall specify the maximum number of shares that may be granted for
purposes of attracting any single new employee at any specified level and the
maximum number that may be granted to any other employee for any other purpose,
and (iii) a report of each grant of an option pursuant to such delegated
authority shall be presented to the Committee at the first meeting of the
Committee following such grant.  Options granted pursuant to such delegated
authority in accordance herewith shall be deemed, to the extent permitted under
applicable law, to have been granted by the Committee for all purposes under the
Plan.




The Committee shall have authority to grant, pursuant to the terms of the Plan,
to officers, other key employees and consultants eligible under Section 4: (i)
Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock, and/or
(iv) Restricted Units.




In particular, the Committee, or the Board, as the case may be, shall have the
authority, consistent with the terms of the Plan:




(a)

to select the officers, key employees of and consultants to the Corporation and
its Subsidiaries and Affiliates to whom Stock Options, Stock Appreciation
Rights, Restricted Stock, and/or Restricted Units may from time to time be
granted hereunder;




(b)

to determine whether and to what extent Incentive Stock Options, Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Stock, and/or Restricted
Units or any combination thereof, are to be granted hereunder to one or more
eligible persons;




(c)

to determine the number of shares to be covered by each such award granted
hereunder;




(d)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder (including, but not limited to, the share
price and any restriction or limitation, or any vesting acceleration or waiver
of forfeiture restrictions regarding any Stock Option or other award and/or the
shares of Common Stock relating thereto, based in each case on such factors as
the Committee shall determine, in its sole discretion); and to amend or waive
any such terms and conditions to the extent permitted by Section 10 hereof;




(e)

to determine whether and under what circumstances a Stock Option may be settled
in cash or Restricted Stock under Section 5(l) or (m), as applicable, instead of
Common Stock;




(f)

to determine whether, to what extent, and under what circumstances Option grants
and/or other awards under the Plan are to be made, and operate, on a tandem
basis vis-à-vis other awards under the Plan and/or cash awards made outside of
the Plan;




(g)

to determine whether, to what extent, and under what circumstances shares of
Common Stock and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);




(h)

to determine the terms, conditions, and restrictions of any Performance Goals
and the number of Options, Stock Appreciation Rights, shares of Restricted
Stock, or Restricted Units subject thereto;




(i)

to determine whether to require payment of tax withholding requirements in
shares of Common Stock subject to the award; and




(j)

to impose any holding period required to satisfy Section 16 under the Exchange
Act.




The Committee shall have the authority to adopt, alter, and repeal such rules,
guidelines, and practices governing the Plan as it shall, from time to time,
deem advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan; and, except as expressly set forth
herein or otherwise required by law, all decisions made by the Committee
pursuant to the provisions of the Plan shall be made in the Committee’s sole
discretion and shall be final and binding on all persons, including the
Corporation and Plan participants.




SECTION 3.

Shares of Common Stock Subject to Plan.  (a) As of the Effective Date, the
aggregate number of shares of Common Stock that may be issued under the Plan
shall be 29,375,000 shares.  The shares of Common Stock issuable under the Plan
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.  No officer of the Corporation or other person whose compensation may be
subject to the limitations on deductibility under Section 162(m) of the Code
shall be eligible to receive awards pursuant to this Plan relating to in excess
of 500,000 shares of Common Stock in any fiscal year (the “Section 162(m)
Maximum”).




(b)

If any shares of Common Stock that have been optioned cease to be subject to a
Stock Option, or if any shares of Common Stock that are subject to any
Restricted Stock granted hereunder are forfeited prior to the payment of any
dividends, if applicable, with respect to such shares of Common Stock, or if any
shares of Common Stock that are subject to any Restricted Units granted
hereunder are forfeited, or any such award otherwise terminates without a
payment being made to the participant in the form of Common Stock, such shares
shall again be available for distribution in connection with future awards under
the Plan.




(c)

In the event of any merger, reorganization, consolidation, recapitalization,
extraordinary cash dividend, stock dividend, stock split or other change in
corporate structure affecting the Common Stock, an appropriate substitution or
adjustment shall be made in the maximum number of shares that may be awarded
under the Plan, in the number and option price of shares subject to outstanding
Options granted under the Plan, in the Performance Goals, in the number of
shares underlying Outside Director Options and Outside Director Restricted Units
to be granted under Section 8 hereof and in the number of Restricted Units
outstanding, in the Section 162(m) Maximum, and in the number of shares subject
to other outstanding awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any award shall always be a whole number.  An adjusted
option price shall also be used to determine the amount payable by the
Corporation upon the exercise of any Stock Appreciation Right associated with
any Stock Option.




SECTION 4.

Eligibility.  Officers, other key employees and Outside Directors of and
consultants to the Corporation and its Subsidiaries and Affiliates who are
responsible for or contribute to the management, growth and/or profitability of
the business of the Corporation and/or its Subsidiaries and Affiliates are
eligible to be granted awards under the Plan.  Outside Directors are eligible to
receive awards pursuant to Section 8 and not pursuant to any other provisions of
the Plan.




SECTION 5.

Stock Options.  Stock Options may be granted alone, in addition to, or in tandem
with other awards granted under the Plan and/or cash awards made outside of the
Plan.  Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.




Stock Options granted under the Plan may be of two types:  (i) Incentive Stock
Options and (ii) Non-Qualified Stock Options.  Incentive Stock Options may be
granted only to individuals who are employees of the Corporation or any
Subsidiary of the Corporation.  No Incentive Stock Option shall be granted on or
following the tenth anniversary of the earlier of (i) the effectiveness of the
Plan or (ii) the date of shareholder approval of the Plan.




The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights).




Options granted to officers, key employees, Outside Directors and consultants
under the Plan shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:




(a)

Option Price.  The option price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% (or, in the case of any employee who owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Corporation or of any of its Subsidiaries, not less than 110%) of the Fair
Market Value of the Common Stock at grant.  Except as provided in Section 3(c),
the Committee shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise price of any outstanding Stock Option
without prior shareholder approval.




(b)

Option Term.  The term of each Stock Option shall be fixed by the Committee, but
no Stock Option (Incentive or Non-Qualified) shall be exercisable more than ten
years (or, in the case of an employee who owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Corporation or
any of its Subsidiaries or parent corporations, no Incentive Stock Option shall
be exercisable more than five years) after the date the Option is granted.




(c)

Exercisability.  Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
or after grant; provided however, that Stock Options shall have a minimum
vesting period of six months from the date of grant.  The Committee may provide
that a Stock Option shall vest over a period of future service at a rate
specified at the time of grant, or that the Stock Option is exercisable only in
installments.  If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant, in whole or in
part, based on such factors as the Committee shall determine in its sole
discretion.




(d)

Method of Exercise.  Subject to whatever installment exercise restrictions apply
under Section 5(c), Stock Options may be exercised in whole or in part at any
time during the option period, by giving written notice of exercise to the
Corporation specifying the number of shares to be purchased.  As determined by
the Committee, in its sole discretion, at or (except in the case of an Incentive
Stock Option) after grant, payment in full or in part may also be made in the
form of shares of Common Stock already owned by the optionee or, in the case of
a Non-Qualified Stock Option, shares of Restricted Stock or (to the extent
approved by the Committee prior to April 9, 2003) shares subject to such Option
or another award hereunder (in each case valued at the Fair Market Value of the
Common Stock on the date the Option is exercised).  If payment of the exercise
price is made in part or in full with Common Stock, the Committee may award to
the employee a new Stock Option to replace the Common Stock which was
surrendered.  If payment of the option exercise price of a Non-Qualified Stock
Option is made in whole or in part in the form of Restricted Stock, such
Restricted Stock (and any replacement shares relating thereto) shall remain (or
be) restricted in accordance with the original terms of the Restricted Stock
award in question, and any additional Common Stock received upon the exercise
shall be subject to the same forfeiture restrictions, unless otherwise
determined by the Committee, in its sole discretion, at or after grant.  No
shares of Common Stock shall be issued until full payment therefor (either by
check, note, or such other instrument as the Committee may accept) has been
made.  An optionee shall generally have the rights to dividends or other rights
of a shareholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 12(a).




(e)

Transferability of Options.  No Non-Qualified Stock Option shall be transferable
by the optionee without the prior written consent of the Committee other than
(i) transfers by the Optionee to a member of his or her Immediate Family or a
trust for the benefit of the optionee or a member of his or her Immediate
Family, or (ii) transfers by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order.  No Incentive Stock Option
shall be transferable by the optionee otherwise than by will or by the laws of
descent and distribution and all Incentive Stock Options shall be exercisable,
during the optionee’s lifetime, only by the optionee.




(f)

Bonus for Taxes.  In the case of a Non-Qualified Stock Option or an optionee who
elects to make a disqualifying disposition (as defined in Section 422(a)(1) of
the Code) of Common Stock acquired pursuant to the exercise of an Incentive
Stock Option, the Committee in its discretion may award at the time of grant or
thereafter the right to receive upon exercise of such Stock Option a cash bonus
calculated to pay part or all of the federal and state, if any, income tax
incurred by the optionee upon such exercise.




(g)

Termination by Death.  Subject to Section 5(k), if an optionee’s employment by
the Corporation and any Subsidiary or (except in the case of an Incentive Stock
Option) Affiliate terminates by reason of death, any Stock Option held by such
optionee may thereafter be exercised, to the extent such option was exercisable
at the time of death or on such accelerated basis as the Committee may determine
at or after grant (or as may be determined in accordance with procedures
established by the Committee) by the legal representative of the estate or by
the legatee of the optionee under the will of the optionee, for a period of
three years (or such other period as the Committee may specify at or after
grant) from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.




(h)

Termination by Reason of Disability.  Subject to Section 5(k), if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of Disability, any Stock
Option held by such optionee may thereafter be exercised by the optionee, to the
extent it was exercisable at the time of termination or (except in the case of
an Incentive Stock Option) on such accelerated basis as the Committee may
determine at or after grant (or, except in the case of an incentive Stock
Option, as may be determined in accordance with procedures established by the
Committee), for a period of (i) three years (or such other period as the
Committee may specify at or after grant) from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter, in the case of a Non-Qualified Stock Option and
(ii) one year from the date of termination of employment or until the expiration
of the stated term of such Stock Option, whichever period is shorter, in the
case of an Incentive Stock Option; provided however, that, if the optionee dies
within the period specified in (i) above (or other such period as the Committee
shall specify at or after grant), any unexercised Non-Qualified Stock Option
held by such optionee shall thereafter be exercisable to the extent to which it
was exercisable at the time of death for a period of twelve months from the date
of such death or until the expiration of the stated term of such Stock Option,
whichever period is shorter.  In the event of termination of employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise period applicable to Incentive Stock Options, but
before the expiration of any period that would apply if such Stock Option were a
Non-Qualified Stock Option, such Stock Option will thereafter be treated as a
Non-Qualified Stock Option.




(i)

Termination by Reason of Retirement.  Subject to Section 5(k), if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of Normal or Early
Retirement, any Stock Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of such Retirement
or (except in the case of an Incentive Stock Option) on such accelerated basis
as the Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the case of a Non-Qualified Stock
Option and (ii) three months from the date of such termination of employment or
the expiration of the stated term of such Stock Option, whichever period is the
shorter, in the event of an Incentive Stock Option; provided however, that, if
the optionee dies within the period specified in (i) above (or other such period
as the Committee shall specify at or after grant), any unexercised Non-Qualified
Stock Option held by such optionee shall thereafter be exercisable to the extent
to which it was exercisable at the time of death for a period of twelve months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is shorter.  In the event of termination of
employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise period applicable to Incentive Stock
Options, but before the expiration of the period that would apply if such Stock
Option were a Non-Qualified Stock Option, the option will thereafter be treated
as a Non-Qualified Stock Option.




(j)

Other Termination.  Subject to Section 5(k), unless otherwise determined by the
Committee (or pursuant to procedures established by the Committee) at or (except
in the case of an Incentive Stock Option) after grant, if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate is involuntarily terminated for any reason
other than death, Disability or Normal or Early Retirement, the Stock Option
shall thereupon terminate, except that such Stock Option may be exercised, to
the extent otherwise then exercisable, for the lesser of three months or the
balance of such Stock Option’s term if the involuntary termination is without
Cause.  For purposes of this Plan, “Cause” means (i) a felony conviction of a
participant or the failure of a participant to contest prosecution for a felony,
or (ii) a participant’s willful misconduct or dishonesty, which is directly and
materially harmful to the business or reputation of the Corporation or any
Subsidiary or Affiliate, in each case as determined by the Committee, in its
sole direction.  Unless otherwise determined by the Committee, if an optionee
voluntarily terminates employment with the Corporation and any Subsidiary or
(except in the case of an Incentive Stock Option) Affiliate (except for
Disability, Normal or Early Retirement), the Stock Option shall thereupon
terminate; provided, however, that the Committee at grant or (except in the case
of an Incentive Stock Option) thereafter may extend the exercise period in this
situation for the lesser of three months or the balance of such Stock Option’s
term.




(k)

Incentive Stock Options.  Anything in the Plan to the contrary notwithstanding,
no term of this Plan relating to Incentive Stock Options shall be interpreted,
amended, or altered, nor shall any discretion or authority granted under the
Plan be so exercised, so as to disqualify the Plan under Section 422 of the
Code, or, without the consent of the optionee(s) affected, to disqualify any
Incentive Stock Option under such Section 422.  No Incentive Stock Option shall
be granted to any participant under the Plan if such grant would cause the
aggregate Fair Market Value (as of the date the Incentive Stock Option is
granted) of the Common Stock with respect to which all Incentive Stock Options
are exercisable for the first time by such participant during any calendar year
(under all such plans of the Corporation and any Subsidiary) to exceed $100,000.
 To the extent permitted under Section 422 of the Code or the applicable
regulations thereunder or any applicable Internal Revenue Service pronouncement:




(i)

if (x) a participant’s employment is terminated by reason of death, Disability,
or Retirement and (y) the portion of any Incentive Stock Option that is
otherwise exercisable during the post-termination period specified under Section
5(g), (h) or (i), applied without regard to the $100,000 limitation contained in
Section 422(d) of the Code, is greater than the portion of such Option that is
immediately exercisable as an “Incentive Stock Option” during such
post-termination period under Section 422, such excess shall be treated as a
Non-Qualified Stock Option; and




(ii)

if the exercise of an Incentive Stock Option is accelerated by reason of a
Change in Control, any portion of such Option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in Section
422(d) of the Code shall be treated as a Non-Qualified Stock Option.




(l)

Buyout Provisions.  The Committee may at any time offer to buy out for a payment
in cash, Common Stock, or Restricted Stock an Option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made.




(m)

Settlement Provisions.  If the option agreement so provides at grant or (except
in the case of an Incentive Stock Option) is amended after grant and prior to
exercise to so provide (with the optionee’s consent), the Committee may require
that all or part of the shares to be issued with respect to the spread value of
an exercised Option take the form of Restricted Stock, which shall be valued on
the date of exercise on the basis of the Fair Market Value (as determined by the
Committee) of such Restricted Stock determined without regard to the forfeiture
restrictions involved.




(n)

Performance and Other Conditions.  The Committee may condition the exercise of
any Option upon the attainment of specified Performance Goals or other factors
as the Committee may determine, in its sole discretion.  Unless specifically
provided in the option agreement, any such conditional Option shall vest six
months prior to its expiration if the conditions to exercise have not
theretofore been satisfied.




SECTION 6.  Stock Appreciation Rights.  




(a)

Grant and Exercise.  Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan.  In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Stock Option.  In the case of an Incentive Stock
Option, such rights may be granted only at the time of the grant of such Stock
Option.  A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.  A Stock Appreciation Right may be exercised by an
optionee, subject to Section 6(b), in accordance with the procedures established
by the Committee for such purpose.  Upon such exercise, the optionee shall be
entitled to receive an amount determined in the manner prescribed in Section
6(b).  Stock Options relating to exercised Stock Appreciation Rights shall no
longer be exercisable to the extent that the related Stock Appreciation Rights
have been exercised.




(b)

Terms and Conditions.  Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, including the following:




(i)

Stock Appreciation Rights shall be exercisable only at such time or times and to
the extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6 of the Plan.




(ii)

Upon the exercise of a Stock Appreciation Right, an optionee shall be entitled
to receive an amount in cash and/or shares of Common Stock equal in value to the
excess of the Fair Market Value of one share of Common Stock over the option
price per share specified in the related Stock Option multiplied by the number
of shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.
 When payment is to be made in shares, the number of shares to be paid shall be
calculated on the basis of the Fair Market Value of the shares on the date of
exercise.  When payment is to be made in cash, such amount shall be calculated
on the basis of the Fair Market Value of the Common Stock on the date of
exercise.




(iii)

Stock Appreciation Rights shall be transferable only when and to the extent that
the underlying Stock Option would be transferable under Section 5(e) of the
Plan.




(iv)

Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 of
the Plan on the number of shares of Common Stock to be issued under the Plan.




(v)

The Committee, in its sole discretion, may also provide that, in the event of a
Change in Control and/or a Potential Change in Control, the amount to be paid
upon the exercise of a Stock Appreciation Right shall be based on the Change in
Control Price, subject to such terms and conditions as the Committee may specify
at grant.




(vi)

The Committee may condition the exercise of any Stock Appreciation Right upon
the attainment of specified Performance Goals or other factors as the Committee
may determine, in its sole discretion.




SECTION 7.

Restricted Stock and Restricted Units.




(a)

Administration.  Shares of Restricted Stock or Restricted Units may be issued
either alone, in addition to, or in tandem with other awards granted under the
Plan and/or cash awards made outside the Plan.  The Committee shall determine
the eligible persons to whom, and the time or times at which, grants of
Restricted Stock or Restricted Units will be made, the number of shares of
Restricted Stock or Restricted Units to be awarded to any person, the price (if
any) to be paid by the recipient of Restricted Stock (subject to Section 7(b)),
the time or times within which such awards may be subject to forfeiture, and the
other terms, restrictions and conditions of the awards in addition to those set
forth in Section 7(c).  The Committee may condition the grant of Restricted
Stock or Restricted Units upon the attainment of specified Performance Goals or
such other factors as the Committee may determine, in its sole discretion.  The
provisions of Restricted Stock or Restricted Unit awards need not be the same
with respect to each recipient.




(b)

Awards and Certificates for Restricted Stock and Restricted Units.  The
prospective recipient of a Restricted Stock or Restricted Unit award shall not
have any rights with respect to such award, unless and until such recipient has
executed an agreement evidencing the award and has delivered a fully executed
copy thereof to the Corporation, and has otherwise complied with the applicable
terms and conditions of such award.




(i)

The purchase price for shares of Restricted Stock shall be established by the
Committee and may be zero.




(ii)

Awards of Restricted Stock or Restricted Units must be accepted within a period
of 60 days (or such shorter period as the Committee may specify at grant) after
the award date, by executing a Restricted Stock Award Agreement or Restricted
Stock Unit Award Agreement, as applicable, and paying whatever price (if any) is
required under Section 7(b)(i).




(iii)

Each participant receiving a Restricted Stock award shall be issued a stock
certificate in respect of such shares of Restricted Stock or shall have such
shares of Restricted Stock evidenced electronically through a book entry
transfer.  Any such certificate shall be registered in the name of such
participant (or a transferee permitted by Section 12(h) hereof), and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.  In the event that certificates evidencing shares of
Restricted Stock are not issued and such awards are held electronically, such
shares shall be registered in the name of such participant (or a transferee
permitted by Section 12(h) hereof) and shall be subject to account restrictions
reflecting the terms, conditions, and restrictions applicable to such award.




(iv)

The Committee shall require that the stock certificates evidencing shares of
Restricted Stock be held in custody by the Corporation until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the participant shall have delivered a stock power, endorsed in blank,
relating to the shares of Common Stock covered by such award.




(v)

In the case of an award of Restricted Units, no shares of Common Stock shall be
issued at the time an award is made, and the Corporation shall not be required
to set aside a fund for the payment of such award.




(vi)

The maximum number of shares eligible for issuance pursuant to this Section 7
and Section 8 below shall be 4,000,000.




(c)

Restrictions and Conditions.  Restricted Stock and Restricted Units awarded
pursuant to this Section 7 shall be subject to the following restrictions and
conditions:




(i)

In accordance with the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
"Restriction Period"), the participant shall not be permitted to sell, transfer,
pledge, assign, or otherwise encumber shares of Restricted Stock or Restricted
Units awarded under the Plan; provided however, that such Restriction Period
shall lapse no less than six months from the date of such award.  Within these
limits, the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions, in
whole or in part, based on service, the attainment of Performance Goals, or such
other factors or criteria as the Committee may determine in its sole discretion.




(ii)

Except as provided in this paragraph (ii) and Section 7(c)(i), the participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Corporation, including the right to vote the shares, and
the right to receive any cash dividends.  The Committee, in its sole discretion,
as determined at the time of award, may permit or require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested,
subject to Section 12(e), in additional Restricted Stock to the extent shares
are available under Section 3, or otherwise reinvested.  Pursuant to Section 3
above, stock dividends issued with respect to Restricted Stock shall be treated
as additional shares of Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued.  If the Committee so determines, the
award agreement may also impose restrictions on the right to vote and the right
to receive dividends.  The recipient of an award of Restricted Units shall not
have any right, in respect of Restricted Units awarded pursuant to the Plan, to
vote on any matter submitted to the shareholders of the Corporation until such
time as the shares of Common Stock attributable to such Restricted Units have
been issued.  At the discretion of the Committee, the recipient’s Restricted
Unit account may be credited with Dividend Equivalents during the Restriction
Period.  At the discretion of the Committee, Dividend Equivalents may be
credited in the form of cash or additional Restricted Units.




(iii)

Subject to the applicable provisions of the award agreement and this Section 7,
upon termination of a participant's employment with the Corporation and any
Subsidiary or Affiliate for any reason during the Restriction Period, all shares
of Restricted Stock and all Restricted Units still subject to restriction will
vest, or be forfeited, in accordance with the terms and conditions established
by the Committee at or after grant.




(iv)

If and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares shall be delivered to the participant
(or a transferee permitted by Section 12(h) hereof) promptly.  Upon the lapse of
the Restriction Period with respect to any Restricted Units without a prior
forfeiture of such Restricted Units, the Corporation shall deliver to the
participant, or the participant’s beneficiary or estate, as the case may be, one
share of Common Stock for each Restricted Unit as to which restrictions have
lapsed and any Dividend Equivalents credited with respect to such Restricted
Units; provided, that any fractional shares of Common Stock to be delivered in
respect of a Restricted Unit or related Dividend Equivalent shall be settled in
cash based on the Fair Market Value on the date the Restriction Period lapsed
with respect to the related Restricted Unit or Dividend Equivalent.  The
Committee may, in its sole discretion, elect to pay cash or part cash and part
Common Stock in lieu of delivering only Common Stock.  The amount of such cash
payment for each share of Common Stock to which a participant is entitled shall
be equal to the Fair Market Value of the Common Stock on the date on which the
Restriction Period lapsed with respect to the related Restricted Unit.




(d)

Minimum Value Provisions.  In order to better ensure that award payments
actually reflect the performance of the Corporation and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Common Stock to the recipient of a Restricted Stock or Restricted
Unit award, subject to such performance, future service, deferral, and other
terms and conditions as may be specified by the Committee.




SECTION 8.

Awards to Outside Directors.  (a) The provisions of this Section 8 shall apply
only to awards to Outside Directors in accordance with this Section 8.  The
Committee shall have no authority to determine the timing of or the terms or
conditions of any award under this Section 8.  No awards shall be made hereunder
until awards are no longer made pursuant to the 1995 Outside Directors Stock
Option Plan.  Following approval of this Amended and Restated 1998 Stock
Incentive Plan by a majority of the votes cast by the holders of the
Corporation’s Common Stock, no additional awards of Non-Qualified Stock Options
shall be made to Outside Directors pursuant to Section 8(b).




(b)

Outside Director Stock Options




(i)

A Non-Qualified Stock Option will be awarded hereunder pursuant to the following
formula:  Each Outside Director shall receive an annual Non-Qualified Stock
Option for the purchase of shares of Common Stock determined by dividing (i) the
annual retainer for an Outside Director (determined with reference to the rate
of annual retainer in effect on the date the Non-Qualified Stock Option is
granted) by (ii) the Fair Market Value of a share of Common Stock on the date of
the grant, multiplying the result (the quotient) by three, rounding the
resulting number of shares up to the nearest whole share.  In the event an
Outside Director serves as Chairman of the Board, the multiplier in the
preceding sentence shall be four in lieu of three.  The exercise price of each
Non-Qualified Stock Option granted hereunder shall be the Fair Market Value on
the date of grant.




(ii)

Each Outside Director Option shall vest and become exercisable on the first
anniversary of the date of grant if the grantee is still a member of the Board
on such date, but shall not be exercisable before such date except as provided
in Section 9.




(iii)

No Outside Director Option shall be exercisable prior to vesting.  Each Outside
Director Option shall expire, if unexercised, on the tenth anniversary of the
date of grant.  The exercise price may be paid in cash or in shares of Common
Stock, including shares of Common Stock subject to the Outside Director Option.




(iv)

Outside Director Options shall not be transferable without the prior written
consent of the Board other than (i) transfers by the optionee to a member of his
or her Immediate Family or a trust for the benefit of optionee or a member of
his or her Immediate Family, or (ii) transfers by will or by the laws of descent
and distribution.




(v)

Recipients of Outside Director Options shall enter into a stock option agreement
with the Corporation setting forth the exercise price and other terms as
provided herein.




(vi)

Upon termination of an Outside Director's service as a director of the
Corporation, (i) all Outside Director Options shall be governed by the
provisions of Sections 5(g), 5(i), and 5(j) hereof as if Outside Directors were
employees of the Corporation, except that there shall be no discretion to
accelerate the vesting of any Outside Director Options in connection with the
termination of service of any individual Outside Director.




(vii)

Outside Director Options shall be subject to Section 9.  The number of shares
and the exercise price per share of each Outside Director Option theretofore
awarded shall be adjusted automatically in the same manner as the number of
shares and the exercise price for Stock Options under Section 3(c) hereof at any
time that Stock Options are adjusted as provided in Section 3(c).  The number of
shares underlying Outside Director Options to be awarded in the future shall be
adjusted automatically in the same manner as the number of shares underlying
outstanding Stock Options are adjusted under Section 3(c) hereof at any time
that Stock Options are adjusted under Section 3(c) hereof.




(c)

Outside Director Restricted Unit Awards




(i)

Each Outside Director shall receive an annual Outside Director Restricted Unit
Award of 4,600 Restricted Units.  In the event an Outside Director serves as
Chairman of the Board, the annual Outside Director Restricted Unit Award shall
be 6,000 Restricted Units.




(ii)

Subject to earlier vesting as provided in Section 9, each Outside Director
Restricted Unit Award shall vest on the first anniversary of the date of grant
if the grantee is still a member of the Board on such date.




(iii)

An Outside Director shall not have any right, in respect of Restricted Units
awarded pursuant to the Plan, to vote on any matter submitted to the
Corporation’s shareholders until such time as the shares of Common Stock
attributable to such Restricted Units have been issued.  




(iv)

Dividend Equivalents.  Whenever a dividend, other than a dividend payable in the
form of shares of Common Stock, is declared with respect to the shares of Common
Stock, the number of Restricted Units credited to an Outside Director shall be
increased by the number of Restricted Units determined by dividing:




(A)

the product of:




(1)

the number of Restricted Units credited to such Outside Director on the related
dividend record date and




(2)

the amount of any cash dividend declared by the Corporation on a share of Common
Stock (or, in the case of any dividend distributable in property other than
shares of Common Stock, the per share value of such dividend, as determined by
the Corporation for purposes of Federal income tax reporting) by




(B)

the Fair Market Value on the related dividend payment date.




(v)

Subject to Section 9, no shares of Common Stock shall be distributed, or amount
paid, to any Outside Director in respect of any Restricted Units until such time
as such Outside Director has ceased to be a member of the Board.




(vi)

An Outside Director may elect, at any time and from time to time, but in no
event later than one full year prior to the date as of which his or her service
as an Outside Director terminates (the “Service Termination Date”):




(A)

to receive a distribution of shares of Common Stock in respect of the Outside
Director’s Restricted Units in a single lump sum payment or in such number of
annual installments, not to exceed ten, as the Outside Director shall elect; and




(B)

whether the lump sum distribution or first installment shall be made:




(1)

as soon as practicable after the Service Termination Date;




(2)

on the first day of the calendar month beginning more than six months after the
Service Termination Date; or




(3)

on the first anniversary of the Service Termination Date.




Any election shall be filed in writing with the Secretary of the Corporation and
shall be effective when received by the Secretary; provided that, if an Outside
Director’s Service Termination Date occurs within one full year of the date an
election is received it shall be deemed to be ineffective and the last election
filed more than twelve months before the Service Termination Date shall be
deemed to be effective.




(vii)

Any payment to be made to an Outside Director shall be made in shares of Common
Stock; provided, that any fractional shares of Common Stock to be delivered in
respect of Restricted Units shall be settled in cash based upon the Fair Market
Value on the last business day immediately prior to the date such shares would
otherwise have been delivered to the Outside Director or the Outside Director’s
beneficiary; provided, further, that the Committee may, in its sole discretion,
elect to pay cash, or part cash and part Common Stock in lieu of delivering only
Common Stock for Restricted Units.  If a cash payment is made in lieu of
delivering Common Stock, the amount of such cash payment for each share of
Common Stock to which a Participant is entitled shall be equal to the Fair
Market Value of the Common Stock as of on the last business day immediately
prior to the date on which the distribution is required to be made.  




(viii)

If an Outside Director fails to specify a commencement date for a distribution
in accordance with Section 8(c)(vi), such distribution shall commence on the
first anniversary of the Outside Director’s Service Termination Date.  If an
Outside Director fails to specify whether a distribution shall be made in a
lump-sum payment or a number of installments, such distribution shall be made in
a lump-sum payment.  




(ix)

In the case of any distribution being made in annual installments, each
installment after the first installment shall be paid on the first business day
of each subsequent calendar year until the entire amount shall have been paid.
 The value of any installment payment payable in cash shall be an amount equal
to the product of:




(A)

the number Restricted Units then standing to the credit of an Outside Director
(which shall be net of the number of Restricted Units with respect to which a
prior installment payment has been made);




(B)

the Fair Market Value of a share of Common Stock on the last business day
immediately prior to the date as of which such installment is payable; and




(C)

a fraction, the numerator of which is one and the denominator of which is the
number of installments (including the then current installment) remaining to be
paid.




(x)

Outside Director Restricted Unit Awards shall not be transferable without the
prior written consent of the Board other than (i) transfers by the holder to a
member of his or her Immediate Family or a trust for the benefit of the holder
or a member of his or her Immediate Family, or (ii) transfers by will or by the
laws of descent and distribution or a qualified domestic relations order.




(xi)

Recipients of Outside Director Restricted Unit Awards shall enter into a
restricted unit agreement with the Corporation setting forth the terms of such
grant as provided herein.




(xii)

Termination of Service




(A)

If an Outside Director’s service as a director of the Corporation terminates by
reason of death, Disability or Normal Retirement, all Outside Director
Restricted Unit Awards held by such Outside Director shall immediately vest.




(B)

If an Outside Director’s service as a director of the Corporation terminates for
any reason other than death, Disability or Normal Retirement, all Unvested
Outside Director Restricted Unit Awards held by such Outside Director shall
thereupon terminate, except that if an Outside Director’s service as a director
is terminated for Cause (as such term is defined in Section 5(j) of this Plan)
all Restricted Units shall terminate and be forfeited.




(C)

In the event of the death of an Outside Director, any payment due in respect of
the Outside Director’s Restricted Units shall be made to the beneficiary
designated in writing by such Outside Director and filed with the Secretary of
the Corporation, or, in the absence of such designation, to the Outside
Director’s estate.  Any such payment shall be made at the same time and subject
to the same conditions as would have applied had the Outside Director survived
and the date of his or her death been treated as the termination date of the
Outside Director’s service, unless the Outside Director shall have specified
that an alternative form of payment permitted under the Plan should apply in the
event of his or her death.




(xiii)

Outside Director Restricted Unit Awards shall be subject to Section 9.  The
number of Outside Director Restricted Units theretofore awarded shall be
adjusted automatically in the manner prescribed by Section 3(c).




(d)

Any applicable withholding taxes shall be paid in shares of Common Stock subject
to the Outside Director Option or Outside Director Restricted Unit Award valued
as the Fair Market Value of such shares unless the Corporation agrees to accept
payment in cash in the amount of such withholding taxes.




(e)

The Board, in its sole discretion, may determine to reduce the size of any
Outside Director Option or Outside Director Restricted Unit Award prior to grant
or to postpone the vesting or distribution of any Outside Director Restricted
Unit Award prior to grant.




SECTION 9.

Change in Control Provisions.




(a)

Impact of Event.  In the event of:




(1)

a “Change in Control” as defined in Section 9(b); or




(2)

a “Potential Change in Control” as defined in Section 9(c), but only if and to
the extent so determined by the Committee or the Board at or after grant
(subject to any right of approval expressly reserved by the Committee or the
Board at the time of such determination);

(i)

subject to the limitations set forth below in this Section 9(a), the following
acceleration provisions shall apply:




(A)

Any Stock Appreciation Right, Stock Option or Outside Director Option awarded
under the Plan not previously exercisable and vested shall become fully
exercisable and vested.




(B)

The restrictions applicable to any Restricted Stock or Restricted Units in each
case to the extent not already vested under the Plan, shall lapse and such
shares and awards shall be deemed fully vested.




(ii)

subject to the limitations set forth below in this Section 9(a), the value of
all outstanding Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Units and Outside Director Options in each case to the extent vested,
shall, unless otherwise determined by the Board or by the Committee in its sole
discretion prior to any Change in Control, be cashed out on the basis of the
“Change in Control Price” as defined in Section 9(d) as of the date such Change
in Control or such Potential Change in Control is determined to have occurred or
such other date as the Board or Committee may determine prior to the Change in
Control.




(iii)

The Board or the Committee may impose additional conditions on the acceleration
or valuation of any award in the award agreement.




(b)

Definition of Change in Control.  For purposes of Section 9(a), a “Change in
Control” means the happening of any of the following:




(i)

any person or entity, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, other than the Corporation or a wholly-owned subsidiary thereof or
any employee benefit plan of the Corporation or any of its Subsidiaries, becomes
the beneficial owner of the Corporation’s securities having 35% or more of the
combined voting power of the then outstanding securities of the Corporation that
may be cast for the election of directors of the Corporation (other than as a
result of an issuance of securities initiated by the Corporation in the ordinary
course of business); or




(ii)

as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Corporation or
any successor corporation or entity entitled to vote generally in the election
of the directors of the Corporation or such other corporation or entity after
such transaction are held in the aggregate by the holders of the Corporation’s
securities entitled to vote generally in the election of directors of the
Corporation immediately prior to such transaction; or




(iii)

during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Corporation’s shareholders, of each director of the Corporation first elected
during such period was approved by a vote of at least two-thirds of the
directors of the Corporation then still in office who were directors of the
Corporation at the beginning of any such period.




(c)

Definition of Potential Change in Control.  For purposes of Section 9(a), a
“Potential Change in Control” means the happening of any one of the following:




(i)

The approval by shareholders of an agreement by the Corporation, the
consummation of which would result in a Change in Control of the Corporation as
defined in Section 9(b); or




(ii)

The acquisition of beneficial ownership, directly or indirectly, by any entity,
person or group (other than the Corporation or a Subsidiary or any Corporation
employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Corporation representing 5% or more of the
combined voting power of the Corporation’s outstanding securities and the
adoption by the Committee of a resolution to the effect that a Potential Change
in Control of the Corporation has occurred for purposes of this Plan.




(d)

Change in Control Price.  For purposes of this Section 9, “Change in Control
Price” means the highest price per share paid in any transaction reported on the
New York Stock Exchange or such other exchange or market as is the principal
trading market for the Common Stock, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the
Corporation at any time during the 60 day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights or, where applicable, the date on which a cash out occurs
under Section 9(a)(ii).




SECTION 10.

Amendments and Termination.  The Board may at any time amend, alter or
discontinue the Plan without shareholder approval to the fullest extent
permitted by the Exchange Act and the Code; provided, however, that no
amendment, alteration, or discontinuation shall be made which would impair the
rights of an optionee or participant under a Stock Option, Stock Appreciation
Right, Restricted Stock, Restricted Unit or Outside Director Option theretofore
granted, without the participant’s consent.




Subject to Section 5(b) above, the Committee may amend the terms of any Stock
Option or other award theretofore granted, prospectively or retroactively, but,
subject to Section 3 above, no such amendment shall impair the rights of any
holder without the holder’s consent.  The Committee may also substitute new
Stock Options for previously granted Stock Options (on a one for one or other
basis), subject to Section 5(a) above.  Solely for purposes of computing the
Section 162(m) Maximum, if any Stock Options or other awards previously granted
to a participant are canceled and new Stock Options or other awards having a
lower exercise price or other more favorable terms for the participant are
substituted in their place, both the initial Stock Options or other awards and
the replacement Stock Options or other awards will be deemed to be outstanding
(although the canceled Stock Options or other awards will not be exercisable or
deemed outstanding for any other purposes).




SECTION 11.

Unfunded Status of Plan.  The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a participant or optionee by the Corporation, nothing contained herein
shall give any such participant or optionee any rights that are greater than
those of a general creditor of the Corporation.  In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
of or with respect to awards hereunder; provided, however, that, unless the
Committee otherwise determines with the consent of the affected participant, the
existence of such trusts or other arrangements is consistent with the “unfunded”
status of the Plan.




SECTION 12.

General Provisions.  (a)  The Committee may require each person purchasing
shares pursuant to a Stock Option or other award under the Plan to represent to
and agree with the Corporation in writing that the optionee or participant is
acquiring the shares without a view to distribution thereof.  The certificates
for such shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer.  All certificates for shares of Common
Stock or other securities delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Commission, any
stock exchange upon which the Common Stock is then listed, and any applicable
Federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.




(b)

Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.




(c)

The adoption of the Plan shall not confer upon any employee of the Corporation
or any Subsidiary or Affiliate any right to continued employment with the
Corporation or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Corporation or a Subsidiary or
Affiliate to terminate the employment of any of its employees at any time.




(d)

No later than the date as of which an amount first becomes includable in the
gross income of the participant for Federal income tax purposes with respect to
any award under the Plan, the participant shall pay to the Corporation, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount.  The Committee may require withholding obligations to be
settled with Common Stock, including Common Stock that is part of the award that
gives rise to the withholding requirement.  The obligations of the Corporation
under the Plan shall be conditional on such payment or arrangements and the
Corporation and its Subsidiaries or Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the participant.




(e)

The actual or deemed reinvestment of dividends or Dividend Equivalents in
additional Restricted Stock (or other types of Plan awards) at the time of any
dividend payment shall only be permissible if sufficient shares of Common Stock
are available under Section 3 for such reinvestment (taking into account then
outstanding Stock Options and other Plan awards).




(f)

The Plan and all awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the State of Tennessee.




(g)

The members of the Committee and the Board shall not be liable to any employee
or other person with respect to any determination made hereunder in a manner
that is not inconsistent with their legal obligations as members of the Board.
 In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within 60 days after institution of any such action, suit or proceeding, the
Committee member shall in writing offer the Corporation the opportunity, at its
own expense, to handle and defend the same.




(h)

In addition to any other restrictions on transfer that may be applicable under
the terms of this Plan or the applicable award agreement, no Stock Option, Stock
Appreciation Right, Restricted Stock Award, Restrict Unit Award or other right
issued under this Plan is transferable by the participant without the prior
written consent of the Committee, or, in the case of an Outside Director, the
Board, other than (i) transfers by an optionee to a member of his or her
Immediate Family or a trust for the benefit of the optionee or a member of his
or her Immediate Family or (ii) transfers by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order.  The
designation of a beneficiary will not constitute a transfer.




(i)

The Committee may, at or after grant, condition the receipt of any payment in
respect of any award or the transfer of any shares subject to an award on the
satisfaction of a six-month holding period, if such holding period is required
for compliance with Section 16 under the Exchange Act.




SECTION 13.

Effective Date of Amended and Restated Plan.  This Amended and Restated Plan
shall be effective as of the date of approval by a majority of the votes cast by
the holders of the Corporation’s Common Stock (the “Effective Date”).




SECTION 14.  Term of Plan.  No awards may be granted under the Plan after May
31, 2008, but awards granted prior to such date may extend beyond such date.









